ROBERTS, J.
Epitomized Opinion
. This is an action for personal injuries brought by Marshall .against the Victor Olson Construction Company. The evidence disclosed that the plaintiff was a passenger in an automobile which collided with a truck which truck was permitted to stand along the cprb of a street in Youngstown without lights. The evidence also disclosed that the company permitted Houston to take the machine home.and leave it in his back yard to remain over Sunday. Instead of putting the truck in the back yard, Houston left the same standing along the curb' while he went to a. store to procure lights. During the examination of the jury attorney for the plaintiff asked the jurymen collectively if any of ;the members were employed by any liability insurance company or agent of .any such company. To this inquiry the defendant objected, which objection was overruled. The jury returned a verdict for plaintiff in the sum of $12,000. Defendant prosecuted error to .the Court of Appeals. Held, in sustaining the judgment:-
1. Where counsel for a party acts, in good faith, he’ may question the jury as -.to whether any of the members are employed by a liability, insurance company for the.'purpose of ascertaining ..whether or: not they are qualified1 to act . jurors in the trial of the case before them.
2. Although the leaving of the truck In the street may be considered a deviation from the understanding of the master, yet it was not. such a deviation as would relieve the master froln 'liability.
3. As to the injury to ,the„secro-iliac joint, as it did not seem to be so severe a's to warrant a recovery of $12,000, the court' ordered a remittaing in the sum of $4,000.